ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, 7, and 11-27 are allowed because the prior art made of record does not teach a method and computer-program-product for pattern configuration for an integrated circuit, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1, 5, 7, and 11-13, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
performing automatic pattern recognition, by a hardware computer, of a unit cell of polygons in the device design pattern layout;
searching for previously unidentified occurrences of the unit cell within the device design pattern layout to build a hierarchy; and
performing, by the computer, an optical proximity correction on the device design pattern layout by repeatedly applying an optical proximity correction designed for the unit cell to the occurrences of the unit cell in the hierarchy.

4.         With respect to claim 14, the prior art made of record fails to teach the combination of steps recited in claim 14, including the following particular combination of steps as recited in claim 14, as follows:

searching for previously unidentified occurrences of the unit cell within the device design pattern layout to build a hierarchy; and
performing, by the computer, an optical proximity correction on the device design pattern layout by repeatedly applying an optical proximity correction designed for the unit cell to the occurrences of the unit cell in the hierarchy.

5.         With respect to claim 15-27, the prior art made of record fails to teach the combination of steps recited in claim 15, including the following particular combination of steps as recited in claim 15, as follows:
perform automatic pattern recognition of a unit cell of polygons in the device design pattern layout;
search for previously unidentified occurrences of the unit cell within the device
design pattern layout to build a hierarchy; and
perform an optical proximity correction on the device design pattern layout by repeatedly applying an optical proximity correction designed for the unit cell to the occurrences of the unit cell in the hierarchy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851